Citation Nr: 0511137	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  02-12 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's post-operative C6 avulsive spinous process fracture 
residuals with C3 arthritis, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from March 1943 to September 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which denied an 
increased disability evaluation for the veteran's 
post-operative C6 avulsive spinous process fracture residuals 
with C3 arthritis.  In April 2003, the veteran was afforded a 
hearing before a Department of Veterans Affairs (VA) hearing 
officer.  In July 2004, the Board remanded the veteran's 
claim to the RO for additional action.  The veteran has been 
represented throughout this appeal by the American Legion.  

For the reasons and bases addressed below, a 40 percent 
disability evaluation for the veteran's post-operative C6 
avulsive spinous process fracture residuals with C3 arthritis 
is GRANTED.  

A March 2004 VA X-ray study of the cervical spine revealed 
findings consistent with degenerative disc disease.  The 
report of an October 2004 VA examination for compensation 
purposes notes that the veteran's cervical spine disability 
rendered him unemployable.  The VA clinical and examination 
documentation may be reasonably construed as informal claims 
for both service connection for cervical spine degenerative 
disc disease and a total rating for compensation purposes 
based on individual unemployability.  38 C.F.R. § 3.157 
(2004).  It appears that the RO has not had an opportunity to 
act upon the claims.  Absent an adjudication, a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board does not have jurisdiction over the issues.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
VA fails to consider threshold jurisdictional issues during 
the claim adjudication process.  Furthermore, this Veterans 
Law Judge cannot have jurisdiction of the issues.  38 C.F.R. 
§ 19.13 (2004).  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2004).  


FINDINGS OF FACT

1.  The veteran's service-connected cervical spine disability 
has been shown to be manifested by no more than severe 
cervical spine limitation of motion and a surgically absent 
C6 spinous process.  

2.  The version of 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5290 in effect prior to September 26, 2003 is more favorable 
to the veteran's claim than the amended version of the 
regulations.  

CONCLUSION OF LAW

The criteria for a 40 percent evaluation for the veteran's 
post-operative C6 avulsive spinous process fracture residuals 
with C3 arthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5285, 5290 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Historical Review

The veteran's September 1945 physical examination for service 
separation indicates that he sustained an October 1944 C6 
spinous process fracture.  In February 1946, the VA 
established service connection for cervical vertebral 
limitation of motion and assigned a 30 percent evaluation for 
that disability.  

The report of a March 1948 VA examination for compensation 
purposes states that the veteran was diagnosed with a C6 
spinous process avulsive fracture and excision residuals; C3 
vertebral hypertrophic arthritis; and a post-operative scar.  
In April 1948, the VA recharacterized the veteran's cervical 
spine disorder as post-operative C6 spinous process avulsive 
fracture residuals including chronic C3 hypertrophic 
arthritis and a post-operative lower cervical region scar 
evaluated as 20 percent disabling.  

The report of an April 1955 VA examination for compensation 
purposes states that the veteran exhibited a full range of 
motion of the cervical spine with pain and a well-healed 
post-operative scar over the lower cervical area.  In May 
1955, the VA reduced the evaluation for the veteran's 
cervical spine disorder from 20 to 10 percent.  

The report of an August 1994 VA examination for compensation 
purposes relates that the veteran exhibited cervical spine 
limitation of motion with pain.  An impression of 
post-operative cervical vertebral fracture residuals 
including persistent pain and traumatic arthritis was 
advanced.  In January 1995, the RO increased the evaluation 
for the veteran's cervical spine disability from 10 to 20 
percent.  

The report of a May 1998 VA examination for compensation 
purposes states that the veteran exhibited a range of motion 
of the cervical spine of forward flexion to 30 degrees, 
backward extension to 10 degrees, lateral bending to 5 
degrees, and rotation to 5 degrees and an absent C6 spinous 
process.  In August 1998, the RO increased the evaluation for 
the veteran's cervical spine disability from 20 to 30 
percent.  


II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  On and before 
September 25, 2003, the rating schedule directed that 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion of the specific joint or joints 
involved.  Slight limitation of motion of the cervical 
segment of the spine warranted a 10 percent evaluation.  A 20 
percent evaluation required moderate limitation of motion.  A 
30 percent evaluation required severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  Vertebral 
fracture residuals without associated spinal cord involvement 
which were manifested by abnormal mobility requiring the use 
of a neck brace (jury mast) warranted a 60 percent 
evaluation.  Where the use of a neck brace was not required, 
the vertebral fracture residuals were to be evaluated on the 
basis of the resulting definite limitation of motion or 
muscle spasm with 10 percent to be added for demonstrable 
deformity of a vertebral body.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (2003).  

On September 26, 2003, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to cervical spine arthritis, vertebral fracture residuals, 
and other spinal and back disorders.  Under the amended 
rating schedule, cervical spine arthritis and vertebral 
fracture residuals are to be evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 and the General Rating Formula 
for Diseases and Injuries of the Spine.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003 
were not amended.  The General Rating Formula for Diseases 
and Injuries of the Spine directs that a 20 percent 
evaluation is warranted where there is either forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; the combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent 
evaluation requires limitation of forward flexion of the 
cervical spine to 15 degrees or less or favorable ankylosis 
of the entire cervical spine.  A 40 percent evaluation will 
be assigned for either unfavorable ankylosis of the entire 
cervical spine; forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees; extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  38 C.F.R. § 4.71a (2004).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of the VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 2002) 
which provides that the VA may award an increased evaluation 
based on a change in the regulation retroactive to, but no 
earlier than, the effective date of the amended regulation.  
In such situations, the Board should apply the prior version 
of the regulation for the period prior to the amendment and 
utilize the amended regulation for the period on and after 
the effective date.  VAOPGPREC 3-2000 (Apr. 10, 2000).  

The Board finds that the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5290 (2003) to be more favorable to 
the veteran as they require less specific symptoms than the 
amended version of 38 C.F.R. § 4.71a.  Therefore, the Board 
will review the veteran's entitlement to an increased 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5292 (2003).  VAOPGPREC 3-2000 (Apr. 10, 2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.59 (2004).  

At a March 2001 VA examination for compensation purposes, the 
veteran complained of progressive radiating chronic neck 
pain.  On examination of the cervical spine, the veteran 
exhibited a range of motion of flexion to 90 degrees, 
extension to 10 degrees with pain, lateral extension to 15 
degrees, bilaterally, and rotation to 30 degrees, 
bilaterally.  The VA examiner commented that the veteran's 
cervical spine disability was productive of a "somewhat 
decreased range of motion" and "particularly painful motion 
on extension" which might inhibit him from performing 
activities of daily living requiring neck motion such as 
driving.  

At an April 2003 hearing before a VA hearing officer, the 
veteran testified that his cervical spine disability was 
manifested by chronic neck pain; headaches; a tilting of his 
head to the right; and an inability to lift heavy objects.  
He stated that he found it necessary to lie down for an hour 
every day due his cervical spine pain.  

At a May 2003 VA examination for compensation purposes, the 
veteran exhibited a cervical spine range of motion of flexion 
to 30 degrees, extension to 20 degrees, "right or left 
bending" to 20 degrees, and rotation to 30 degrees, 
bilaterally.  The veteran was diagnosed with severe 
degenerative arthritis of the cervical spine.  The examiner 
commented that the veteran's "neck has severely limited 
range of motion having only about 50% of normal range of 
motion."  He concluded that the veteran has functional 
impairment consisting of "no overhead work" and no 
activities "where he has to hold his neck in one position 
for any length of time."  

A March 2004 VA X-ray study of the cervical spine revealed 
findings consistent with advanced degenerative changes, 
multiple level degenerative disc disease, and neural foramina 
narrowing from C4 to C7.  

At an October 2004 VA examination for compensation purposes, 
the veteran complained of chronic neck pain and stiffness.  
He reported that his chronic neck symptoms limited his range 
of vision due to his inability to turn his head; impaired his 
ability to cook and to perform other household tasks; and 
prevented him from performing any strenuous activities.  The 
veteran was noted to walk with his neck in a flexed posture.  
On examination of the cervical spine, the veteran exhibited 
spinal musculature tenderness on palpation and flexion to 25 
degrees, extension to 19 degrees, right lateral flexion to 6 
degrees, left lateral flexion to 9 degrees, right rotation to 
15 degrees, and left rotation to 10 degrees with crepitus and 
pain.  The VA examiner commented that the veteran's cervical 
spine disability and associated "very poor motion of the 
neck" limited him functionally.  
The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The most recent VA examination for compensation 
purposes of record shows that the veteran's cervical spine 
disorder is manifested by severe cervical spine limitation of 
motion and demonstrable C6 vertebral deformity.  Such 
findings merit assignment of at least a 40 percent evaluation 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5285, 5290 (2003).  In the absence of evidence showing 
that the veteran uses a neck brace or has ankylosis of the 
cervical spine, the Board finds that a 40 percent evaluation 
is now warranted for the veteran's post-operative cervical 
spine disability.  


III.  VCAA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the issue 
of the veteran's entitlement to an increased evaluation for 
his post-operative cervical spine disorder the Board observes 
that the RO issued VCAA notices to the veteran in April 2003, 
November 2003, and July 2004 which informed him of the 
evidence needed to support his claim; what actions he needed 
to undertake; and how the VA would assist him in developing 
his claim.  The VA has secured or attempted to secure all 
relevant documentation to the extent possible.  The veteran 
has been afforded multiple VA examinations for compensation 
purposes.  The examination reports are of record.  The 
veteran was afforded a hearing before a VA hearing officer.  
The hearing transcript is of record.  While the VCAA notice 
provided to the veteran does not strictly comply with the 
Court's guidelines as set forth in Pelegrini, the Board finds 
that such deficiency is not prejudicial to the veteran given 
the favorable resolution of his claim above.  


ORDER

A 40 percent evaluation for the veteran's post-operative C6 
avulsive spinous 


process fracture with C3 arthritis is GRANTED subject to the 
laws and regulations governing the award of monetary 
benefits.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


